DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-5, 7-14, 21-22 are pending and are examined. Claims 6 and 15-20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, “an invalid test result when the set of test conditions is not satisfied” is indefinite and not clear. Does invalid mean that there is a negative or a positive test result? Please clarify.  Specifically, the last two clauses describing the second and third result indication area of claims 1 and 8 lay forth “test criteria” which is satisfied or not tested, but then describe the test criteria as comprising a threshold.  The 
Claims 2-5, 7, 9-13, 21, and 22 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Decken (WO 97/31599; previously cited), in view of Wang (CN1453590).

Regarding Claim 1, Decken teaches a tester, comprising: a sample collection area that receives a fluid sample; a first result indication area that provides a first visual indicator of a valid test result when a set of test conditions is satisfied; 5a second result indication area that provides a second visual indicator when a first test criteria is satisfied; and a third result indication area that provides a third visual indicator when a second test criteria is satisfied (A first self-adhesive indicator contains a monoclonal antibody or a polyclonal antibody mixture which is directed against the target substance. The first self-adhesive indicator is glued to the area to be examined and, after an appropriate reaction time, is removed again with the target substance present there and applied to a second self-adhesive indicator. The second self-adhesive indicator contains a second monoclonal antibody or polyclonal antibody against the target substance. This second antibody is covalently coupled to an enzyme, which in the third step effects the color reaction. For this purpose, the first self-adhesive indicator is lifted from the second self-adhesive indicator after an appropriate reaction time and transferred to a third self-adhesive indicator. The third self-adhesive indicator finally contains a substrate for the enzyme. In the case of peroxidase as the detection enzyme, hydrogen peroxide and diaminobenzidine are provided, for example. See page 4 of the pdf translation, 4th paragraph).  

Decken is silent to a first negative visual indicator of an invalid test result when the set of test conditions is not satisfied; a second negative visual indicator when the first test criteria is not satisfied, wherein the first test criteria comprise a first concentration threshold associated with Immunoglobin G; a third negative visual indicator 15when the second test criteria is not satisfied, wherein and the second test criteria comprise a second concentration threshold associated with Immunoglobin M.
Wang teaches in the related art of negative and positive test results [0008]-[0013]. Wang teaches [0015] Show AlternativeClose
After the coronavirus infects the human body, the body will produce corresponding antibodies (human anti-coronavirus antibodies) to resist the proliferation of the virus. 冠状病毒感染人体后，机体将产生相应抗体(人抗冠状病毒抗体)，用以抵抗病毒的增殖。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
When the human body is infected by the "SARS" virus and produces antibodies, the patient's serum (antibody) is used to react with the detection reagent. A positive reaction indicates that the subject has been infected by the virus and has produced antibodies (immune response). ......
Show AlternativeClose
But for patients who have not developed antibodies in the early stages of onset, a negative result does not mean that the subject is not infected by the virus. 但对于发病早期还未产生抗体的病人，阴性结果不能说明受试者未受病毒感染。 
Click on a word or select text for partial translations.
......
[0016] Show AlternativeClose
Specific detection of the levels of antibodies IgM and IgG in patients, patients with these two antibodies can be identified as "SARS" infected patients. [0018] The ELISA method is designed according to the principle of antigen-antibody specific immune reaction. The indirect method or the double antigen sandwich method is used to detect the anti-SARS coronavirus antibody IgG and IgM in the serum of SARS cases. A reliable positive result appears approximately 10 days after the onset of the disease. The method is characterized by strong specificity, sensitive response, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antibodies or reagents used as indicators in the device of Decken, by adding a first negative visual indicator of an invalid test result when the set of test conditions is not satisfied; a second negative visual indicator when the first test criteria is not satisfied, wherein the first test criteria comprise a first concentration threshold associated with Immunoglobin G; a third negative visual indicator 15when the second test criteria is not satisfied, wherein and the second test criteria comprise a second concentration threshold associated with Immunoglobin M, as taught by Wang, in order to provide a kit for detecting human anti-SARS coronavirus antibodies, as taught by Wang, in [0002]. 
	
Regarding Claim 2, modified Decken teaches the tester of claim 1, wherein the set of test conditions comprises a minimum sample amount, a specimen type, a minimum elapsed processing time, or a minimum threshold value for a measured value associated with the fluid sample (The target substance against which the antibodies in th paragraph).  

Regarding Claim 4, modified Decken teaches the tester of claim 1, wherein the fluid sample is blood (traces of blood can be identified relatively reliably, see page 3 of the pdf translation, paragraph 7).  

Regarding Claim 5, modified Decken teaches the tester of claim 1 further comprising an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample (According to one embodiment, the indicator substance is fuchsin-sulfuric acid, which is introduced into the adhesive layer. After exposure to aldehydes, the color changed from colorless to red. If the specific detection of formaldehyde is desired, a specific color change to blue can be detected by subsequently applying the self-adhesive indicator to a second carrier containing hydrochloric acid. See page 4 of the pdf translation, 7th paragraph).  

Regarding Claim 21, modified Decken teaches the tester of claim 1, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the device as taught by modified Decken would be capable of having a visual indicator showing a concentration threshold at 70% and a second concentration threshold at 50%. A concentration threshold would be based on the particular indicator .  

Claims 3, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Decken (WO 97/31599; previously cited), in view of in view of Wang (CN1453590), and further in view of Swenson (WO 2019/094784; previously cited).

Regarding Claim 3, modified Decken teaches the tester of claim 1.
Modified Decken is silent to each of the first result indication area, second result indication area, and third result indication area receive a portion of the fluid sample via one or more absorbent portions that wick the fluid sample from the sample collection area.  
Swenson teaches in the related art of a diagnostic device. The detection module includes an absorbent member formulated to receive the output solution produced by the amplification module and produce the visible signal. (See Claim 53).
An absorbent member would allow a fluid sample to wick. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one absorbent member, as taught by Swenson, to wick the fluid sample from the sample collection area to the first, second, and third result indication areas in the device of modified Decken, in order to allow for a particular flow pattern.

Claim 8, modified Decken teaches a test kit comprising: a first tester, comprising: a sample collection area that receives a fluid sample; a first result indication area that provides a first visual indicator of a valid test result 5when a set of test conditions is satisfied; a second result indication area that provides a second visual indicator when a first test criteria is satisfied; and a third result indication area that provides a third visual indicator when a second test criteria is satisfied (A first self-adhesive indicator contains a monoclonal antibody or a polyclonal antibody mixture which is directed against the target substance. The first self-adhesive indicator is glued to the area to be examined and, after an appropriate reaction time, is removed again with the target substance present there and applied to a second self-adhesive indicator. The second self-adhesive indicator contains a second monoclonal antibody or polyclonal antibody against the target substance. This second antibody is covalently coupled to an enzyme, which in the third step effects the color reaction. For this purpose, the first self-adhesive indicator is lifted from the second self-adhesive indicator after an appropriate reaction time and transferred to a third self-adhesive indicator. The third self-adhesive indicator finally contains a substrate for the enzyme. In the case of peroxidase as the detection enzyme, hydrogen peroxide and diaminobenzidine are provided, for example. See page 4 of the pdf translation, 4th paragraph).     
Test kit comprising usage instructions (The addition of instructions to the device does not distinguish the claimed product from otherwise identical prior art (MPEP § 2112.01 III). Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). The claims is therefore taught by modified Decken.)
a semi-rigid body (The indicator 1 has a rectangular, foil-like carrier 2 which carries an adhesive layer 3 on one side. Foil-like would be semi-rigid.)
Modified Decken is silent to 10a buffer solution and a lancet. 
Swenson teaches in the related art of diagnostic device and detection of viruses. [0011] In some embodiments, a molecular diagnostic test device and associated methods involve using a multi-purpose reagent (also referred to as a buffer) to perform both surface blocking and washing functions. [0225] In some embodiments, a method includes a stepwise User-Directed process that can be performed in the home or in a remote developing country setting. The operations include: (1) finger-stick blood is obtained by the User with a commercially available lancet; (2) the blood is deposited into the plasma separation module either directly or using a commercially available capillary tube included in the kit. [0250] Some embodiments described herein relate to a computer storage product with a non- transitory computer-readable medium (also can be referred to as a non-transitory processor- readable medium) having instructions or computer code thereon for performing various computer- implemented operations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a buffer solution and a lancet, as taught by Swenson, to the tester device of modified Decken, to allow for improved devices and methods that are easy to use and that can be performed with minimal user input, as taught by Swenson, in [0009].
Modified Decken is silent to a first negative visual indicator of an invalid test result when the set of test conditions is not satisfied; a second negative visual indicator when the first test criteria is not satisfied, wherein the first test criteria comprise a first concentration threshold associated with Immunoglobin G; a third negative visual indicator 15when the second test criteria is not satisfied, wherein and the second test criteria comprise a second concentration threshold associated with Immunoglobin M.
Wang teaches in the related art of negative and positive test results [0008]-[0013]. [0015] Show AlternativeClose
After the coronavirus infects the human body, the body will produce corresponding antibodies (human anti-coronavirus antibodies) to resist the proliferation of the virus. 冠状病毒感染人体后，机体将产生相应抗体(人抗冠状病毒抗体)，用以抵抗病毒的增殖。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
When the human body is infected by the "SARS" virus and produces antibodies, the patient's serum (antibody) is used to react with the detection reagent. A positive reaction indicates that the subject has been infected by the virus and has produced antibodies (immune response). ......
Show AlternativeClose
But for patients who have not developed antibodies in the early stages of onset, a negative result does not mean that the subject 
Click on a word or select text for partial translations.
......
[0016] Show AlternativeClose
Specific detection of the levels of antibodies IgM and IgG in patients, patients with these two antibodies can be identified as "SARS" infected patients. [0018] The ELISA method is designed according to the principle of antigen-antibody specific immune reaction. The indirect method or the double antigen sandwich method is used to detect the anti-SARS coronavirus antibody IgG and IgM in the serum of SARS cases. A reliable positive result appears approximately 10 days after the onset of the disease. The method is characterized by strong specificity, sensitive response, and high detection rate. It is the main method for clinical detection of pathogenic antibodies recommended by the World Health Organization (WHO). Examiner notes Wang teaches anti-SARS coronavirus antibody IgG and IgM in the serum are detected by two antibodies. These 2 antibodies used in ELISA would have visual indicators since ELISA is color-based (due to peroxidase reaction or other color change reaction). Further, Examiner notes that a positive reaction indicates detection of the antibody (potentially a virus) and a negative reaction indication no detection of the antibody (no virus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antibodies or reagents in the device of modified Decken by adding a first negative visual indicator of an invalid test result when the set of test conditions is not satisfied; a second negative visual indicator when the first test criteria is not satisfied, wherein the first test criteria comprise a first concentration threshold associated with Immunoglobin G; a third negative visual indicator 15when the second test criteria is not satisfied, wherein and the second test criteria comprise a second concentration threshold associated with Immunoglobin M, as 

Regarding Claim 9, modified Decken teaches the test kit of claim 8 further comprising a pipette (Swenson teaches [0081] Referring to FIGS. 2, in some embodiments, the biological sample S I can be conveyed into the device by a sample transfer device 1110. The sample transfer device 1110 can be any suitable device, such as a pipette or other mechanism configured can be used to aspirate or withdraw the sample S 1 from a sample cup, container or the like, and then deliver a desired amount of the sample via the opening 1021.).  

Regarding Claim 10, modified Decken teaches the test kit of claim 8.
Modified Decken is silent to further comprising: an alcohol swab; a set of disposable gloves; and a refuse bag.  
An alcohol swab, a set of disposable gloves and a refuse bag are standard equipment when handling a biological specimen or particularly a virus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added An alcohol swab, a set of disposable gloves and a refuse bag, to the test kit, as taught by modified Decken, in order to maintain a sterile environment and protect the user from unnecessary exposure to any pathogen or virus.

Regarding Claim 11, modified Decken teaches the test kit of claim 8, wherein the set of test conditions comprises a minimum sample amount, a specimen type, a 

Regarding Claim 12, modified Decken teaches the test kit of claim 8.
Modified Decken is silent to each of the first result indication area, second result indication area, and third result indication area receive a portion of the fluid sample via one or more absorbent portions that wick the fluid sample from the sample collection area.  
Swenson teaches in the related art of a diagnostic device. The detection module includes an absorbent member formulated to receive the output solution produced by the amplification module and produce the visible signal. (See Claim 53).
An absorbent member would allow a fluid sample to wick. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one absorbent member, as taught by Swenson, to wick the fluid sample from the sample collection area to the first, second, and third result indication areas in the device of modified Decken, in order to allow for a particular flow pattern.

Regarding Claim 13, modified Decken teaches the test kit of claim 8, wherein the fluid sample is blood, and the buffer solution is an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the buffer solution is combined with at 

Regarding Claim 22, modified Decken teaches tPage 4 of 13Amendment dated: October 25, 2021Application No: 17/220,875he test kit of claim 8, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the device as taught by modified Decken would be capable of having a visual indicator showing a concentration threshold at 70% and a second concentration threshold at 50%. A concentration threshold would be based on the particular indicator and whether there is a range of shades of colors for the indicator or a reference to indicate different concentration thresholds).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Decken (WO 97/31599; previously cited), in view of Wang (CN 1453590), and further in view of Cheng (“Severe Acute Respiratory Syndrome Coronavirus as an Agent of Emerging and Reemerging Infection”. (2007). Clinical Microbiology Review, 20(4):660-694.; previously cited)

Regarding Claims 6 and 7, modified Decken teaches the tester of claim 1.

Cheng teaches in the related art of laboratory diagnosis and diagnostic for SARS-CoV. Severe acute respiratory syndrome (SARS) coronavirus (SARS-CoV) is a novel virus that caused the first major pandemic of the new millennium (89, 180, 259). See Introduction. In general, specific serum antibody against whole SARSCoV by indirect immunofluorescence or neutralization tests starts to appear at around day 7, plateaus at around the second month, and is maintained for over 12 months. Immunoglobulin M (IgM) and IgG appeared at around the same time, but the former was not detected after 2 to 3 months (371). Serum testing by recombinant nucleocapsid EIA can detect such an antibody as early as the fifth day after the onset of symptoms
(46). The virus-specific T-cell-mediated immune response is not clearly defined. (Page 670, Column 2, Adaptive Immune Response). See page 671, Antibody detection Assays. While Cheng teaches SARS-CoV, the tester of Decken may be associated with SARs-CoV-2 in a similar manner where specific antibodies are used for detection. Various diagnostic tests, antiviral agents, and vaccines are designed on the basis of our
understanding of the structure and function of the various viral proteins involved in the life cycle of this virus. See Page 664, column 2, paragraph 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the tester device of nd column, 1st paragraph, of the SARS-CoV-2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Decken (WO 97/31599; previously cited), in view of Wang (CN 1453590), Swenson (WO 2019/094784; previously cited), and further in view of Cheng (“Severe Acute Respiratory Syndrome Coronavirus as an Agent of Emerging and Reemerging Infection”. (2007). Clinical Microbiology Review, 20(4):660-694.; previously cited) 

Regarding Claim 14, modified Decken teaches the test kit of claim 8.
Modified Decken is silent to the first test criteria comprise a first concentration threshold associated with Immunoglobin G and the second test criteria comprise a second concentration threshold associated with Immunoglobin M, and 5the tester is associated with a Severe Acute Respiratory Syndrome Coronavirus-2 (SARS- CoV-2) infection test.  
Cheng teaches in the related art of laboratory diagnosis and diagnostic for SARS-CoV. Severe acute respiratory syndrome (SARS) coronavirus (SARS-CoV) is a novel virus that caused the first major pandemic of the new millennium (89, 180, 259). 
(46). The virus-specific T-cell-mediated immune response is not clearly defined. (Page 670, Column 2, Adaptive Immune Response). See page 671, Antibody detection Assays. While Cheng teaches SARS-CoV, the tester of Decken may be associated with SARs-CoV-2 in a similar manner where specific antibodies are used for detection. Various diagnostic tests, antiviral agents, and vaccines are designed on the basis of our
understanding of the structure and function of the various viral proteins involved in the life cycle of this virus. See Page 664, column 2, paragraph 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the tester device of modified Decken such that the first test criteria comprise a first concentration threshold associated with Immunoglobin G and the second test criteria comprise a second concentration threshold associated with Immunoglobin M, and 5the tester is associated with a Severe Acute Respiratory Syndrome Coronavirus-2 (SARS- CoV-2) infection test, as taught by Cheng, in order to allow for testing, options for treatment, immunization, and infection control, as taught by Cheng, in the Introduction, 2nd column, 1st paragraph, of the SARS-CoV-2.

Additional References
Zaharik (US Patent 11,011,278) teaches first, second, and third optical identifiers. 

Brandon (US Pub 2018/0321242) teaches in [0035] first, second, and third biomarker values.

					Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot since the arguments are directed to previously cited references and not the newly cited reference.

First, Applicant argues on page 9 that “there is no indication in Decken that multiple visual indicators are included. Decken does not contemplate an indicator of a valid and invalid test result that is distinct from the show areas.
In response, Examiner notes a 112b rejection is applied in light of the amendment in claims 1 and 8 because it is unclear what the bounds are for an invalid test. Does invalid mean that there is a negative or a positive test result? Please clarify.  Specifically, the last two clauses describing the second and third result indication area of claims 1 and 8 lay forth “test criteria” which is satisfied or not tested, but then describe the test criteria as comprising a threshold.  The art is interpreted to be capable of providing a positive or negative indication of a virus.  Further, the newly applied 

Second, Applicant argues on page 10 that Decken is silent regarding an indicator of a “valid test result” or “negative test result”. Instead Decken describes a single “Show areas” associated with a diseased skin. Decken does not contemplate an indicator of a valid and invalid test result that is distinct from the show areas.
In response, Examiner notes that a valid test result would entail the obvious. An antibody detecting the sample. Since antibodies are taught by Decken, it would be obvious that there is a valid test result. Further, the newly applied reference of Wang teaches positive and negative responses to a sample. Therefore, the claims are rejected in light of the amendment.

Third, Applicant argues on page 12 that there are new claims 21 and 22.
In response, Examiner notes that claims 22 and 22 are directed to a concentration threshold and an indicator (broadly claimed) would be capable of indicating a threshold concentration based on varying colors or color change intensities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798